PER CURIAM.
This is a petition for writ of certiorari to review an order which required the petitioner to produce records of loan transactions that are not related to the pending case. After reviewing the record and arguments advanced by counsel, we have determined that the trial court’s order, at this stage of the proceedings, departs from the essential requirements of law. There has been no showing that this evidence is relevant or reasonably calculated to lead to relevant evidence. This decision should not foreclose the respondent from again seeking this information after further discovery and a proper showing of relevancy and necessity.
Accordingly, we grant the petition, quash the trial court’s order, and remand for further proceedings.
DANAHY, A.C.J., and HALL and ALTENBERND, JJ„ concur.